DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.

Previous Rejections
Applicant’s arguments, filed 07/02/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – 
Indefiniteness and Lack of Antecedent Basis
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the….seed" in line three.  There is insufficient antecedent basis for this limitation in the claim. The Applicant is encouraged to amend claim 1, at the first line, to recite “A method for treating one or more pathogens that affect a grass, grain or seed, comprising:”

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 11-15, 18-19 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Coats et al (of record), in view of Gorton et al (US 2007/0280919 A1).
Coats disclosed [0002] methods for the treatment of plants against pathogens, comprising [claim 1] identifying a plant in need of treatment and spraying said plant with aloe vera, said aloe extracted from whole leaf aloe vera [claim 2]. Said aloe was enhanced with aloin [claims 14 and 17] at a content of at least 600, 800, 1000 or 2000 ppm of the aloin [claim 6]. By “plant”, Coats generally taught seeds [0012]. The removal of bacteria, fungi and other organisms was disclosed [0031].

	Although Coats generally taught seeds, Coats did not specifically teach grains, as recited in claim 1.
Gorton taught [claim 1] a method of treating produce with an extract of aloe. As per Gorton, the inclusion of aloe extract (e.g., within a produce-treatment composition), improved the antimicrobial activity of the composition. Said antimicrobial improvement was due, at least in part, to lignin found in the aloe extract. It is believed that lignin allows a more effective means of contacting and penetrating the plasma membrane of fungi cell wall and bacteria cell walls [0031]. Treated produce included grains [0001 and at 0051].
Since Coats generally taught the treatment of seeds, it would have been prima facie obvious to one of ordinary skill in the art to include grains (e.g., types of seeds) within the teachings of Coats. An ordinarily skilled artisan would have been so motivated, because the inclusion of aloe extract within produce-treatment compositions, improved the antimicrobial activity of said compositions. Said antimicrobial improvement was due, at least in part, to lignin found in the aloe extract, where lignin effectively contacted and penetrated the plasma membrane of fungi cell wall and bacteria cell walls [0031], as taught by Gorton [Gorton; 0031].
Coats, in view of Gorton, reads on claims 1 and 33.
Further, regarding claim 33, the instant claim recites “consisting essentially of” language. However, absent a clear indication in the specification or claims of what the 
The specification discloses that the whole leaf aloe vera extract and added aloin stops the growth of, reduces the spread of, or kills pathogens, or reduces the amount of infection that arises from treatment. Assuming (purely arguendo) that the “basic novel characteristics” of the invention are these above-mentioned characteristics, it does not appear that the combined teachings of Coats and Gorton would “materially affect” the instantly claimed treatment. The combined teachings of Coats and Gorton do not teach any features that would negate the basic and novel characteristics of the instant invention.
Claim 2 is rendered prima facie obvious because Coats disclosed [claim 2] a liquid, gel, dry or ground formulation.
Claim 4 is rendered prima facie obvious over the teachings of Coats. Claim 4 recites dilution to 20, 15 or 9-1 % in water. Coats disclosed that the aloe vera was diluted, (previously discussed) to 0.1, 0.5, 1, 2, 5, 8, 10, 12, or 16 ounces of aloe, in water. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claim 6 is rendered prima facie obvious over the teachings of Coats. The originally filed disclosure [0030] states that aloin-enhanced aloe vera extract, when sprayed at 1-20 %, enhanced plant photosynthesis if allowed to dry into the leaf of the plant. The prior art disclosed [0036] 9.375 % aloe vera (aloin enhanced previously discussed) sprayed (12 ounces in one gallon) (e.g., 12 oz. * 1 gal/ 128 fluid ounces = 9.375 %) onto the leaf 
Therefore, it appears that the compositions of the instant claims and those of the prior art would reasonably be expected to have substantially the same physical and chemical properties (e.g., increased greenness and photosynthesis). This is because the originally filed disclosure stated that 1-20 % of aloin-aloe vera, when sprayed and dried onto plants, increased photosynthesis, which increased greenness. Moreover, the prior art disclosed spraying 9.375 % of the composition (aloin-enhanced aloe vera) onto plant leaves.
Claim 7 is rendered prima facie obvious because Coats disclosed the fungal treatment [0031, 0034, and 0041] of seedlings (e.g., fungal treatment of seedlings reads on damping off in seedlings).
Claim 11 is rendered prima facie obvious because Coats disclosed [claim 4] adding to the aloe vera gel: a stabilizer, anti-oxidant, a water-repellent, a UV absorbing agent, an anti-microbial agent, or combinations thereof.
Claim 12 is rendered prima facie obvious because Coats disclosed [claim 5] that the treatment was rendered in situ.
Regarding claim 13, Coats did not specifically disclose the extract sprayed at “8, 16, 24, 32, 48, 72, 80, 88, 96 or 120 liters per 10,000 m2”, as instantly recited. However, Coats disclosed [0034] that the stabilized aloe vera gel preparations were effectively employed in situ, e.g., by spraying by hand, spraying mechanically, via aerial spraying, dipping, washing by hand and the like. In this capacity, the ability of the stabilized aloe vera gel to fully coat the entire surface of the target was especially useful. It was found 
As such, it would be prima facie obvious to one of ordinary skill in the art to employ Coats’ spray in amounts as desired. An ordinarily skilled artisan would be motivated by Coats’ guidance that effective amounts were sprayed onto the entirety of the plant’s surface.
Claim 14 is rendered prima facie obvious because Coats disclosed a content of at least 600, 800, 1000 or 2000 ppm of the aloin, as discussed, where the claim instantly recites at least 600, 800, 1,000; 2,000; 10,000; 25,000; 50,000 or even 100,000 ppm or more. A prima facie case of obviousness exists because of overlap, as discussed above.
Claims 15 and 18 are rendered prima facie obvious because Coats disclosed increased growth [claim 1] without pesticides [0011]. A soil treatment method was disclosed [0011].
Regarding claim 19, Coats did not explicitly teach reducing the amount of nutrients by 20, 50 or 75 %. However, Coats taught [0011] an aloe vera treatment to increase the size and biomass of plants (e.g., seeds taught by Coats, and grains taught by Gorton, as discussed above). It would be prima facie obvious to one of ordinary skill in the art that a reduction in nutrients were required for growth, where Coats’ treatment increased growth. It would be prima facie obvious to one of ordinary skill in the art to reduce the nutrient amount by 20, 50 or 75 %. This is because Coats’ disclosure taught growth with aloin-enhanced aloe vera.
Response to Arguments
Applicant's arguments filed 07/02/2021 have been fully considered but they are not persuasive. 
Applicant argued that Groton teaches a composition that must include a non-ionic surfactant, an antimicrobial agent and a botanical extract.
The Examiner responds that Groton’s ingredients are not excluded by the current claims.
Applicant argued that nowhere does Gorton teach any active effect for the aloe extract on the target organisms.
The Examiner responds that Coats taught the active effect for the aloe extract on the target organism (e.g., seeds, generally). Groton was relied upon to teach grains (e.g., types of seeds).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Coats et al (of record), in view of Gorton et al (US 2007/0280919 A1) and further in view of Surjushe et al (of record).
The 35 U.S.C. 103 rejection over Coats and Gorton was previously discussed. Additionally, Coats disclosed aloe vera extract, as previously discussed. Gorton disclosed [0025] 2-25 % aloe vera extract, where the extract comprised lignins.
Coats and Gorton did not specifically disclose an extract with 2-7.5 % gibberellic acid and lignins, as recited in claim 20.
However, Surjushe taught that [1st page, section entitled “Active components with its properties”] aloe vera contains, as active components, lignins and gibberellins.
.

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments, and the Examiner’s response, over the combined teachings of Coats and Groton, were previously discussed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CELESTE A RONEY/           Primary Examiner, Art Unit 1612